 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9                                 NORTHERN DISTRICT OF CALIFORNIA
10

11   JEZEN CANLAS, GEORGE STO.                          CASE NO. 16-cv-02355-JSW
     DOMINGO, on behalf of himself, and on
12   behalf of others similarly situated, and the       [PROPOSED] FINAL APPROVAL ORDER
     general public,
13
                           Plaintiffs,                  Date: November 2, 2018,
14                                                      Time: 9:00 A.M.
              v.                                        Place: Courtroom 5 – 2nd Floor
15
     AIRCRAFT SERVICE
16   INTERNATIONAL, INC., and DOES 1-                   Action filed: February 18, 2016
     25,                                                Date of Removal: April 29, 2016
17                                                      Trial Date: None Set
                           Defendants.
18                                                      Hon. Jeffrey S. White

19

20

21

22

23

24

25

26

27

28

     /CASE NO. 16-CV-02355-JSW
                                               FINAL APPROVAL ORDER
                                                                      DOCUMENT PRINTED ON RECYCLED PAPER
 1                               ORDER GRANTING THE MOTION FOR

 2                        FINAL APPROVAL OF CLASS ACTION SETTLEMENT

 3   I.       BACKGROUND

 4            Plaintiffs Jezen Canlas and George Sto. Domingo (“Plaintiffs”) filed this wage and hour

 5   class action lawsuit against Aircraft Service International, Inc. (“Defendant”). The operative First

 6   Amended Complaint filed by Plaintiffs alleges causes of action on behalf of nonexempt

 7   employees for (1) failure to provide meal period compensation; (2) failure to provide rest period

 8   compensation; (3) unpaid wages; (4) failure to pay overtime compensation; (5) waiting time

 9   penalties; (6) failure to furnish accurate wage statements; (7) unfair compensation in violation of

10   Cal. Bus. & Prof. Code sections 17200, et seq. (“UCL”); and (8) civil penalties pursuant to the

11   Private Attorney General Act, Cal. Lab. Code sections 2698, et seq. (“PAGA”). The Complaint

12   sought recovery of unpaid wages, restitution, penalties, interest, and attorneys’ fees and costs.

13            On August 31, 2017, the Court issued an order granting in part, Defendant’s Motion for

14   Partial Summary Judgment (the “Summary Judgment Order”) (Dkt. No. 32), which resulted in a

15   judgment in favor of Defendant with respect to Plaintiffs’ individual claims for unpaid wages;

16   failure to pay overtime compensation; and waiting time penalties. Following the Summary

17   Judgment Order, only Plaintiffs’ meal and period claims, wage statement claim, UCL claim and

18   PAGA claim remained (the “Remaining Claims”).

19            In January 2018, the Parties engaged in a mediation session with Francis “Tripper”

20   Ortman of Ortman Mediation, which resulted in a class-wide settlement limited to the Remaining

21   Claims and further limited to those persons employed as fuelers or similarly-situated positions at

22   Defendant’s worksite at San Francisco International Airport, California.

23            Plaintiffs’ motion for preliminary approval was granted on June 11, 2018, which resulted

24   in the Court conditionally certifying, for settlement purposes only, the following Rule 23(b)(3)

25   Class:

26                ALL SIMILARLY SITUATED PERSONS WHO WERE
                  EMPLOYED BY DEFENDANT AT ITS WORKSITE
27                LOCATED AT SAN FRANCISCO INTERNATIONAL
                  AIRPORT, CALIFORNIA AT ANY TIME BETWEEN
28                FEBRUARY 18, 2012 THROUGH JULY 31, 2017 IN ANY OF
                                                     -2-
     /CASE NO. 16-CV-02355-JSW
                                            FINAL APPROVAL ORDER
                                                                     DOCUMENT PRINTED ON RECYCLED PAPER
 1                 THE FOLLOWING POSITIONS:
 2                 (A)           FUELER
                   (B)           GSE FUELER
 3                 (C)           LEAD FUELER
                   (D)           FUELING SUPERVISOR I
 4                 (E)           FUELING SUPERVISOR II
 5            Following the Court’s order granting the motion for preliminary approval, the approved

 6   Settlement Administrator, CPT Group, Inc., provided a Court-approved Notice of Class Action

 7   Settlement to members of the Class, who were given an opportunity to opt out or object to the

 8   settlement. Now before the court is Plaintiffs’ Motion for Final Approval of Class Action

 9   Settlement and Plaintiffs’ Motion for Attorney’s fees, costs, Settlement Administrator Costs,

10   PAGA allocation, and Incentive Awards to Plaintiffs.

11   II.      DISCUSSION

12            A.       SETTLEMENT CLASS DEFINITION

13            The proposed settlement class (hereinafter “Class Definition”) is defined as follows:

14                 ALL SIMILARLY SITUATED PERSONS WHO WERE
                   EMPLOYED BY DEFENDANT AT ITS WORKSITE
15                 LOCATED AT SAN FRANCISCO INTERNATIONAL
                   AIRPORT, CALIFORNIA AT ANY TIME BETWEEN
16                 FEBRUARY 18, 2012 THROUGH JULY 31, 2017 IN ANY OF
                   THE FOLLOWING POSITIONS:
17
                   (A)           FUELER
18                 (B)           GSE FUELER
                   (C)           LEAD FUELER
19                 (D)           FUELING SUPERVISOR I
                   (E)           FUELING SUPERVISOR II
20

21   The class period (hereinafter “Class Period”) is defined as the time period between

22   February 18, 2012 through July 31, 2017.

23            B.       TERMS OF SETTLEMENT AGREEMENT

24            The gross settlement amount is $715,000. This amount is non-reversionary and there was

25   no claims requirement. Defendant will fund the settlement no later than ten (10) days, if there are

26   no objectors, after the Court signs this Final Approval Order and Final Judgment. If there are

27   objectors, Defendant will fund the settlement no later than ten (10) days after the lapse of any

28   time to appeal the order granting final approval of the class action settlement. If any such appeal
                                                     -3-
     /CASE NO. 16-CV-02355-JSW
                                            FINAL APPROVAL ORDER
                                                                    DOCUMENT PRINTED ON RECYCLED PAPER
 1   is filed, Defendant’s payment to the Settlement Administrator shall be made no later than ten (10)

 2   days after a final resolution of all appeals that results in the upholding of the parties’ settlement.

 3            The net settlement amount, or the “Potential Gross Individual Settlement Proceeds,” is the

 4   gross settlement amount minus the following:

 5                •    $7,500 as an Enhancement Award to Plaintiff Canlas;

 6                •    $7,500 as an Enhancement Award to Plaintiff Sto. Domingo;

 7                •    $214,500 for attorney fees (30% of the gross settlement);

 8                •    $9,660.98 for attorney's costs and expenses;

 9                •    $13,000 in settlement administration costs for CPT Group, Inc.;

10                •    $7,500 (75% of $10,000 PAGA penalty) paid to the California Labor & Workforce

11                     Development Agency; and

12                •    Employee's share of payroll taxes.

13            The net settlement will be distributed in a specific manner, as set forth herein:

14                •    Payment will be made to all class members because there are no opt outs.

15                •    Each Class Member’s “Individual Settlement Award” shall equal the remainder of

16                     the of the Potential Gross Individual Settlement Proceeds, divided by the total

17                     number of weeks worked by Settlement Class Members at Defendant’s worksite at

18                     San Francisco International Airport, California and in any of the fueler positions

19                     described in the Class Definition during the Class Period (as determined by

20                     Defendant’s records), and multiplied by the total number of weeks worked by the

21                     individual Settlement Class Member at Defendant’s worksite in San Francisco

22                     International Airport, California and in any of the fueler positions described in the

23                     Class Definition during the Class Period (as determined by Defendant’s records)

24                     subject to deductions and withholdings to be paid to taxing authorities.

25                •    For tax withholding purposes, the Individual Settlement Awards for the Class will

26                     be allocated as follows: one third (33.3%) to alleged unpaid wages which will be

27                     reported to the IRS on Form W-2, including amounts to be deducted for employee

28                     taxes; one third (33.3%) to alleged interest, which will be reported to the IRS on
                                                       -4-
     /CASE NO. 16-CV-02355-JSW
                                              FINAL APPROVAL ORDER
                                                                       DOCUMENT PRINTED ON RECYCLED PAPER
 1                     Form 1099; and one third (33.3%) to alleged penalties, which will be reported to

 2                     the IRS on Form 1099.

 3                 •   Settlement checks will be valid for 60 days from mailing. If any check is not

 4                     cashed within 60 days, the settlement administrator will void the checks and the

 5                     uncashed amount(s) shall be redistributed to those Class Members who cashed

 6                     their initial payments. After another 60 days, any settlement checks from the

 7                     redistributed amounts, that remain uncashed shall be cancelled and the outstanding

 8                     amount paid on a cy pres basis to Instituto Laboral de La Raza.

 9                 •   Members who do not opt out will release Defendant (and related entities) from any

10                     and all claims all claims, demands, rights, liabilities, and causes of action that were

11                     or could have been asserted in the Lawsuit remaining after the Court’s August 31,

12                     2017 Order granting in part, Defendant’s Motion for Partial Summary Judgment,

13                     whether in tort, contract, statute, rule, ordinance, order, regulation, or otherwise,

14                     including state wage and hour laws (including California Labor Code sections 226,

15                     226.7, 512, PAGA, and all applicable wage orders), whether for economic

16                     damages, restitution, penalties, premiums, wages, or liquidated damages, relating

17                     to, on the basis of, in connection with, or arising out of, in whole or in part, the

18                     alleged facts and claims at issue, including but not limited to, the alleged failure to:

19                     (1) provide all legally mandated meal and rest periods and/or Section 226.7

20                     penalties, pursuant to Cal. Lab. Code section 226.7 and 512; and (2) furnish

21                     accurate wage statements pursuant to Cal. Lab. Code section 226; and as related to

22                     the foregoing, the causes of action for alleged unlawful, unfair and/or fraudulent

23                     business practices under California Business and Professions Code section 17200,

24                     et seq. and for violations of PAGA related to the alleged Labor Code violations

25            C.       ANALYSIS OF SETTLEMENT AGREEMENT

26                     1.        Standards for Final Fairness Determination

27            In a class action lawsuit, the Court undertakes the responsibility to assess the fairness and

28   adequacy of a proposed class action settlement, balancing the following factors: (1) the strength
                                                        -5-
     /CASE NO. 16-CV-02355-JSW
                                               FINAL APPROVAL ORDER
                                                                        DOCUMENT PRINTED ON RECYCLED PAPER
 1   of the plaintiffs’ case; (2) the risk, expense, complexity, and likely duration of further litigation;

 2   (3) the risk of maintain class action status throughout the trial; (4) the amount offered in

 3   settlement; (5) the extent of discovery completed and the stage of the proceedings; (6) the

 4   experiences and views of counsel; (7) the presence of a governmental participant; and (8) the

 5   reaction of the class members to the proposed settlement. See Churchill Vill., L.L.C. v. GE, 361

 6   F.3d 566, 576-77 (9th Cir. 2004) (citing Hanlon v. Chrysler Corp., 150 F.3d 1011, 1025 (9th Cir.

 7   1998)). “In addition, although ‘strong judicial policy … favors settlements,’ [citation] the

 8   settlement may not be the product of collusion among the negotiating parties. Churchill, 361 F.3d

 9   at 577.

10                     2.        The Settlement is Fair, Reasonable, and Adequate

11             a. Strength of Plaintiffs' case. Class Counsel has offered evidence on both the strength and

12   weaknesses of the remaining claims.

13             b. Risk, expense, complexity and likely duration of further litigation. Given the nature of

14   the class claims, the case is likely to be expensive and lengthy to try. Procedural hurdles (e.g.,

15   motion practice and appeals) are also likely to prolong the litigation as well as any recovery by

16   the class members.

17             c. Risk of maintaining class action status through, trial. Even if a class is certified, there is

18   always a risk of decertification.

19             d. Amount offered in settlement. As indicated above, Defendant agreed to settle for a non-

20   reversionary gross settlement of $715,000, of which $10,000 will be paid as PAGA penalties.

21   Class Counsel explains how the settlement amounts were arrived at and how they break down as

22   to the claims asserted and released through the settlement agreement.

23             e. Extent of discovery completed and stage of the proceedings. As discussed above, at the

24   time of the settlement, Plaintiffs had conducted extensive discovery.

25             f. Experience and views of counsel. The settlement was negotiated and endorsed by class

26   counsel who, as indicated above, is experienced in class action litigation, including wage and

27   hour cases.

28             g. Presence of a governmental participant. Pursuant to California Labor Code 2699.3(l), a
                                                         -6-
     /CASE NO. 16-CV-02355-JSW
                                                FINAL APPROVAL ORDER
                                                                         DOCUMENT PRINTED ON RECYCLED PAPER
 1   copy of the settlement was provided to the LWDA. To date, the LWDA has not responded or

 2   commented on the amount to be treated as PAGA penalties.

 3            h. Reaction of the class members to the proposed settlement.

 4                 •   Number of class members: 461

 5                 •   Number of notices mailed: 454

 6                 •   Number of undeliverable notices: 7

 7                 •   Number of opt-outs: 0

 8                 •   Number of objections: 0

 9                 •   Number of participating class members: 461

10            The above information was provided by CPT Group, Inc.

11   CONCLUSION: The settlement can be deemed fair, reasonable, and adequate.

12            D.       ATTORNEY FEES AND COSTS

13            Class Counsel requests $214,500 for attorney fees and $9,660.98 for costs.

14            The fee request represents 30% of the cash portion of the gross settlement amount. While

15   the Ninth Circuit has established a “benchmark” that fees should equal 25% of the settlement (see

16   Powers v. Eichen, 229 F.3d 1249, 1256 (9th Cir. 2000), courts may diverge from the benchmark

17   based on a variety of factors, including the results obtained, risk undertaken by counsel,

18   complexity of the issues, length of the professional relationship, the market rate, and awards in

19   similar cases. Vizcaino v. Microsoft Corp., 290 F.3d 1043, 1048-50 (9th Cir. 2002). Here, Class

20   Counsel has offered evidence justifying an award of 30% of the gross settlement amount. Further,

21   the notice expressly advised class members of the fee request.

22            As for costs, Class Counsel requests $9,660.98, which $5,339.02 less than the cap. Costs

23   incurred by Class Counsel include costs for filing fees, depositions, mediation, copies, and other

24   miscellaneous costs.

25            For all of the foregoing reasons, the Court approves $214,500 in fees and $9,660.98 in

26   costs to Class Counsel.

27            E.       INCENTIVE AWARD TO CLASS REPRESENTATIVES

28            An incentive award to a named class representative must be supported by evidence that
                                                       -7-
     /CASE NO. 16-CV-02355-JSW
                                               FINAL APPROVAL ORDER
                                                                      DOCUMENT PRINTED ON RECYCLED PAPER
 1   quantifies time and effort expended by each individual, using relevant factors that include “the

 2   actions the plaintiff has taken to protect the interests of the class, the degree to which the class has

 3   benefitted from those actions, . . . [and] the amount of time and effort the plaintiff expended in

 4   pursuing the litigation.” Staton v. Boeing Co.¸327 F.3d 938, 977 (9th Cir. 2003). “Such awards

 5   are discretionary . . . and are intended to compensate class representatives for work done on

 6   behalf of the class, to make up for financial or reputational risk undertaken in bringing the action,

 7   and, sometimes, to recognize their willingness to act as a private attorney general.” Rodriguez v.

 8   West Publ’g Corp., 563 F.3d 948, 958-59 (9th Cir. 2009) (citation omitted). The Ninth Circuit has

 9   “noted that in some cases incentive awards may be proper but [has] cautioned that awarding them

10   should not become routine practice.” Radcliffe v. Experian Info. Sol., 715 F.3d 1157, 1163 (9th

11   Cir. 2013).

12            Here, Plaintiffs Canlas and Sto. Domingo request incentive awards of $7,500 each, for a

13   total of $15,000. Plaintiffs assisted counsel by responding to document requests, making

14   themselves available for deposition, staying in touch with their attorneys, assisting in identifying

15   witnesses, assisting with mediation, assisted attorneys in communication with class members and

16   with gathering declarations and reviewing the settlement agreement.

17            In light of the above as well as the benefits obtained on behalf of the class, the requested

18   awards appear to be a reasonable inducement for Plaintiffs' participation in this case. The

19   requested incentive awards are approved.

20            F.       SETTLEMENT ADMINISTRATION COSTS

21            The settlement agreement provided for a maximum of $15,000 in settlement administrator

22   costs. Here, the Settlement Administrator, CPT Group, Inc. requests $13,000 which is the amount

23   estimated at the time of preliminary approval. Given the tasks performed (and still to be

24   performed), and given the size of the class, this amount appears to be reasonable. This amount

25   was also disclosed to class members and deemed unobjectionable.

26            G.       CY PRES DESIGNATION

27            The Court finds Instituto Laboral de La Raza, a nonprofit advocacy and workers' resource

28   center in San Francisco, CA, to be an appropriate and worthy cy pres because it will allow
                                                      -8-
     /CASE NO. 16-CV-02355-JSW
                                             FINAL APPROVAL ORDER
                                                                      DOCUMENT PRINTED ON RECYCLED PAPER
 1   unclaimed sums to be distributed, to the extent possible, in a manner designed either to further the

 2   purposes of the underlying causes of action or to promote justice for all Californians. See, In re

 3   Microsoft I-V Cases, 135 Cal. App. 4th 706, 722, (2006). The cy pres will only receive settlement

 4   funds if Class Members fail to cash their checks after two distributions per the Settlement

 5   Agreement.

 6   III.     CONCLUSION AND ORDER

 7            FOR GOOD CAUSE HAVING BEEN SHOWN, the Court hereby GRANTS the Motion

 8   for Final Approval of Class Action Settlement as follows:

 9            (1) Grant class certification for purposes of settlement;

10            (2) Grant final approval of the settlement as fair, reasonable and adequate;

11            (3) Award $214,500 in attorney fees and $9,660.98 in costs to Class Counsel;

12            (4) Award $7,500 to Plaintiff Canlas, and $7,500 to Plaintiff Sto. Domingo as incentive

13   awards;

14            (5) Award $13,000 in settlement administration costs to CPT Group, Inc.;

15            (6) Approve the allocation of $10,000 to the LWDA, with payment of $7,500 to the

16   LWDA and $2,500 distributed to the settlement class for PAGA penalties;

17            (6) Designate Instituto Laboral de La Raza as cy pres; and

18            (7) A Status Conference re: Final Report re: Distribution of Settlement

19                     December 21, 2018 at 11:00 a.m. A joint status conference shall be filed by
     Funds is set for _________________________.
     no later than December 14, 2018.
20

21           November 2, 2018
     DATED: _____________________                    _____________________________________
22                                                   Hon. Jeffrey S. White
                                                     JUDGE FOR THE U.S.D.C., NORTHERN
23                                                   DISTRICT OF CALIFORNIA

24

25

26

27

28
                                                      -9-
     /CASE NO. 16-CV-02355-JSW
                                             FINAL APPROVAL ORDER
                                                                      DOCUMENT PRINTED ON RECYCLED PAPER
